DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 04 November 2021, Applicant amended claim 9.  Claims 1-20 are pending.
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of Invention I, which is encompassed by claims 1-11.  Claims 12 and 13-20, which are directed respectively to Inventions II and III, are withdrawn from further consideration.  37 CFR 1.142(b).
The examiner additionally acknowledges Applicant’s election without traverse of the following three species: (1) hyaluronic acid, as the anionic polymer; (2) KRWHWWRRHWVVW (SEQ ID NO:11), as the cationic polymer; and (3) moxifloxacin, as the biologically active agent.  Claim 5, which is directed solely to a non-elected species of cationic polymer, is withdrawn from further consideration.  37 CFR 1.142(b).  
At this juncture, the examiner notes that his search located relevant prior art directed to the following non-elected species of cationic polymer: WKWLKKWIK (SEQ ID NO:46).  Both SEQ ID NO:46 and the elected species (SEQ ID NO:11) are recited in the Markush group of claim 6.  Accordingly, the corresponding election-of-species requirement is withdrawn as to between SEQ ID NO:46 and SEQ ID NO:11 only
The examiner additionally notes that his search located relevant prior art directed to the following non-elected species of biologically active agent: rifampicin.  Both rifampicin and the elected species (moxifloxacin) are recited in the Markush group of claim 9.  Accordingly, the corresponding election-of-species requirement is withdrawn as to between rifampicin and moxifloxacin only.  
Claims 1-4 and 6-11 are considered below.  
Claim Objections
Claim 2 is objected to on the basis of the following informality:  The preamble of the claim is inconsistent with the preamble of the claim from which it depends, i.e., claim 1.  Appropriate correction is required.  The examiner recommends replacing the word “composition” with the word “particles.”
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Palena (“Self-organized nanoparticles based on drug-interpolyelectrolyte complexes as drug carriers.” Journal of Nanoparticle Research 14.6 (2012): 1-12).
Palena is directed to “[s]elf-organized nanoparticles based on drug-interpolyelectrolyte complexes as drug carriers.”  Title.
Palena discloses that a drug-interpolyelectrolyte complex (DIPEC) can be spontaneously formed in an aqueous medium by electrostatic interactions involving oppositely-charged polyions and an ionizable drug.  Page 2, left column.  Eudragit® L-100 (EL) and Eudragit® E-PO (EE) were selected as the anionic and cationic polyelectrolytes, respectively.  Page 2, right column.  EL qualifies as an “anionic polymer matrix” (claim 1) and EE qualifies as a “cationic polymer” (claim 1).  Three model drugs atenolol (At), propranolol (Pp), and metoclopramide (Me) were selected for the DIPECs.  Page 2, right column.  Each of those model drugs qualifies as a “biologically active agent” (claim 1).  
Therefore, claim 1 is anticipated by Palena.
Regarding claims 2 and 3, Palena identifies four alternatives to Eudragit® L-100, specifically, carbomer, carboxymethyl cellulose, alginic acid, and hyaluronic acid.  Page 1, right column.  Accordingly, a person having ordinary skill in the art would have readily envisaged substituting hyaluronic acid for the Eudragit® L-100.
Regarding claim 7, Palena discloses that the DIPECs have a negative zeta (ζ) potential.  Page 4 at Table 2.  
Regarding claims 10 and 11, Palena discloses that DIPECs in solid state were obtained by lyophilization (freeze-drying) of their aqueous dispersions and, thereafter, stored at room temperature.  Page 3, right column.  Those lyophilized particles qualify as a “dry powder formulation” (claim 11).  Alternatively, the lyophilized particles can be dispersed in an aqueous medium comprising 5.0% dextrose as a cryoprotective agent that also prevents aggregation.  Id.  Water and dextrose each qualify as a “pharmaceutically acceptable carrier” (claim 10).  See Specification (05 December 2019) at page 29 (broadly defining “pharmaceutically acceptable carrier” as “a pharmaceutically acceptable material, composition or carrier, such as a liquid or solid filler, stabilizer, dispersing agent, suspending agent, diluent, excipient, thickening agent, solvent or encapsulating material”). 
Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Manca (“Fabrication of polyelectrolyte multilayered vesicles as inhalable dry powder for lung administration of rifampicin.” Int’l Journal of Pharmaceutics 472.1-2 (2014): 102-109).  
Manca is directed to “polyelectrolyte multilayered vesicles as inhalable dry powder for lung administration of rifampicin.”  Title.  
Manca discloses that a polyelectrolyte complex based on oppositely-charged polymers, i.e., chitosan and carrageenan, is an effective vehicle for rifampicin vesicles.  Abstract and page 103.  More specifically, chitosan is a cationic polymer and carrageenan is an anionic polymer (page 103), and those polymers electrostatically interact to form a stable polyelectrolyte complex.  Page 105, right column.  
Manca discloses that rifampicin is “one of the most potent and broad-spectrum antibiotics, frequently used for different pulmonary diseases.”  Page 102, right column.  “Additionally,” Manca continues, “it represents the first-choice antibiotic when drug resistance develops during chronic treatments of different diseases such as tuberculosis or cystic fibrosis.”  (Emphasis added) Id.  
Manca additionally discloses that rifampicin is poorly absorbed after oral administration.  Page 102, left column.  Manca overcomes this problem by spray-drying the polyelectrolyte particles to obtain a dry powder for inhalation.  Abstract and page 105, left column.  
Therefore, claims 1, 8, 9, and 11 are anticipated by Manca.
Regarding claim 10, Manca discloses that the polyelectrolyte particles further comprise calcium See Specification (05 December 2019) at page 29 (broadly defining “pharmaceutically acceptable carrier” as “a pharmaceutically acceptable material, composition or carrier, such as a liquid or solid filler, stabilizer, dispersing agent, suspending agent, diluent, excipient, thickening agent, solvent or encapsulating material”).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Silva (“Delivery of LLKKK18 loaded into self-assembling hyaluronic acid nanogel for tuberculosis treatment.” Journal of Controlled Release 235 (2016): 112-124) in view of Ramon-Garcia (“Targeting Mycobacterium tuberculosis and other microbial pathogens using improved synthetic antibacterial peptides.” Antimicrobial agents and chemotherapy 57.5 (2013): 2295-2303).
Silva is directed to “[d]elivery of LLKKK18 loaded into self-assembling hyaluronic acid nanogel for tuberculosis treatment.”  Title.  
Silva discloses that tuberculosis (TB) is a life-threatening disease caused by Mycobacterium tuberculosis (page 112, left column) and that antimicrobial peptides (AMPs) have gained interest as promising candidates for the treatment of mycobacterial infections.  Page 113, left column.  Silva identifies the 18-mer LLKKK18 is a promising AMP that has anti-mycobacterial activity.  Id.  LLKKK18 has high cationicity.  Page 116, right column; see also page 113, left column (“In the 18-mer LLKKK18, the polar uncharged residues glutamine and asparagine, and the negatively charged aspartic acid, are substituted by positively charged lysines.”).  
Silva discloses that LLKKK18 can be encapsulated into self-assembling hyaluronic acid nanogels (page 113) and that “the nanogel facilitated the peptide targeting to mycobacteria residing within intracellular compartments.”  Page 121, right column; see also page 117, right column (“the nanogel supports the targeted intracellular delivery of the peptide”).  Persons having ordinary skill in the art would readily recognize that the foregoing self-assembly results from electrostatic interactions between LLKKK18, which is cationic, and the hyaluronic acid, which is anionic.
Referring to the claims of the present application, the polypeptide LLKKK18 qualifies as a “cationic polymer” (claim 1).  It qualifies also as an “antimycobacterial agent” (claim 8), which is a species of “biologically active agent” (claim 1).  However, LLKKK18 cannot simultaneously satisfy both the “cationic polymer” limitation of claim 1 and “biologically active agent” of claim 1 because those are considered two separate requirements of the claim.  It follows that Silva does not satisfy claim 1.  As explained below, the following reference compensates for this deficiency: Ramon-Garcia.
Ramon-Garcia is directed to cationic antimicrobial peptides (CAMPs) for improved targeting of Mycobacterium tuberculosis.  Page 2295.  
Ramon-Garcia teaches that the short, synthetic CAMPs disclosed therein are non-toxic and inhibit M. tuberculosis at low micromolar concentrations.  Page 2296, left column.  
Ramon-Garcia identifies WKWLKKWIK as the CAMP that exhibits the greatest activity against M. tuberculosis.  Page 2298 at Table 1.  
Ramon-Garcia concludes that “the activities of these peptides had significant specificity for M. tuberculosis and that this was associated with specific amino acid compositions.”  Page 2301, right column.  
Prior to the time of filing the present application, the teachings of Ramon-Garcia would have motivated a person of ordinary skill in the art to modify Silva by adding the cationic antimicrobial peptide WKWLKKWIK (SEQ ID NO:46) to the nanogel system disclosed therein, in an effort to yield a formulation that is even more effective against tuberculosis.  Therefore, claims 1-4, 6, and 8 are prima facie obvious.  MPEP § 2144.06(I) (“‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.’”), quoting In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).  
Regarding claim 7, Silva discloses that the zeta potential is directly proportional to the concentration of LLKKK18.  Page 116 at Section 3.1; see also page 117 at Figure 1B.  A concentration of 100 µm has a zeta potential of 2.4 ± 0.1 mV, whereas a zero concentration has a (negative) zeta potential of –23.5 ± 0.5 mV.  A concentration of 50 µm, which is shown to be MPEP § 2144.05(II)(A) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”), quoting In re Aller, 220 F.2d 454, 456 (CCPA 1955).  
Regarding claim 10, Silva discloses that the nanogels were prepared at a concentration of 0.5 mg/ml and, thereafter, administered using an aerosolizer.  Page 116, right column.  The water in that formulation qualifies as a “pharmaceutically acceptable carrier” (claim 10).  See Specification (05 December 2019) at page 29 (broadly defining “pharmaceutically acceptable carrier” as “a pharmaceutically acceptable material, composition or carrier, such as a liquid or solid filler, stabilizer, dispersing agent, suspending agent, diluent, excipient, thickening agent, solvent or encapsulating material”).  
Conclusion
Claims 1-4 and 6-11 are rejected.
Claim 2 is also objected to.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
31 December 2021


/Melissa L Fisher/Primary Examiner, Art Unit 1611